Order entered February 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01412-CV

                IN THE INTEREST OF JA.D.Y. AND JU.D.Y., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-09887

                                            ORDER
       The reporter’s record is overdue. Appellant has provided written documentation that he

and the court reporter have agreed that appellant will pay the reporter’s fee by February 20,

2017. Accordingly, we ORDER Joie Rivera, Official Court Reporter for the 255th Judicial

District Court, to file, by March 6, 2017, either the reporter’s record or written verification that

appellant has not paid the fee for the reporter’s record. We caution appellant that if the Court

receives written verification of no payment, the Court will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE